Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 8/30/19, assigned serial 16/557000 and title “Method of performing cloud slam in real time, and robot and cloud server for implementing the same”.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claim 1, the prior art of record does not disclose a robot for performing cloud simultaneous localization and mapping in real time, the robot comprising a controller limits a size of a transmission interval of data or limits speed of the robot based on one or more of a location of the robot, a size of the sensor data, location estimation accuracy of the robot, and an operational category 
As per claim 9, the prior art of record does not disclose a cloud server for performing cloud simultaneous localization and mapping in real time, the cloud server is configured to communicate with a plurality of robots and receives sensor data transmitted by the plurality of robots, and when the cloud server receives a last frame of the sensor data from each of the plurality of robots, a controller generates a set of nodes based on the last frame.   This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
As per claim 15, the prior art of record does not disclose a method of performing cloud simultaneous localization and mapping in real time, the method comprising generating by a controller of a robot, loop constraints based on a received local map patch and subsequently generating a first global pose, and controlling by the controller of a robot, movement of the robot based on the generated first global pose.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1, 3-10, and 12-20, are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DALENA TRAN/          Primary Examiner, Art Unit 3664